     Case 4:19-cv-00782 Document 40 Filed on 11/12/19 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Larry D. Williams, II

v.                                           Case Number: 4:19−cv−00782

Apple Inc.




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
George C Hanks, Jr
PLACE:
Courtroom 9F
United States District Court
515 Rusk Street
Houston, TX 77002
DATE: 11/13/2019

TIME: 12:00 PM
TYPE OF PROCEEDING: Scheduling Conference



Date: November 12, 2019
                                                        David J. Bradley, Clerk
